O’NIELL, C. J.
This is an appeal from a judgment dissolving a writ of injunction after trial of the case on its merits. The defendants are the president and members of the board of commissioners of the Keystone drainage district No. 1. Plaintiff owns a plantation known as the Keystone plantation. In 1913, he made a contract with the board of commissioners of the drainage district, granting to the board the right to cut a drainage canal across his irrigation canal, on condition that the board would construct and maintain, at the board’s expense, a flume for the passage of the water in plaintiff’s irrigation canal across or under the drainage canal. The canal was cut and the flume constructed and maintained for about nine years. Then, for some unexplained reason, plaintiff desired to do away with the flume and to put in a double dam across the drainage canal. He obtained permission to do so from four persons acting as commissioners of the drainage district, two of whom were not legally appointed commissioners. The facts in that respect are as follows: Three of the five commissioners of the district sold their property and moved out of the district. The two remaining commissioners, J. C. Gibson and A. A. Gautier, without legal authority, named three new commissioners, Felix Bonin, Joseph Langley and Camile Broussard, to succeed the commissioners who had become disqualified. Thereafter, the p ’ice jury appointed, to fill the three vacancies, J. O. Gibson, Hezekiah Winn and Alfred Artego. The two other commissioners, A. A. Lyons and T. H. Winn, were appointed by the Governor. The meeting at which plaintiff afterwards undertook to obtain authority to abolish the flume and to dam the drainage canal was composed of Gautier, Gibson, Bonin and Langley. The two last-named men told plaintiff, when he requested them to attend the meeting, that they were not members of the board.
According to section 3 of Act 317 of 1910, p. 544, the police jury had the authority to appoint three of the five commissioners, and to fill vacancies accordingly, and the Governor had the authority to appoint the two other commissioners, and to fill vacancies accordingly. Therefore, when three of the five commissioners of the Keystone Drainage District No. 1 had moved away or become disqualified, the remaining two commissioners had no authority to fill the vacancies.
Acting on the. supposed authority granted by Messrs. Gautier, Gibson, Bonin and Langley, plaintiff constructed a dam across the drainage canal, stopping the drainage completely. The board of commissioners, as then legally constituted, met and adopted a resolution demanding that the dam be removed. On plaintiff’s refusal to remove the dam, the board met again and employed men to demolish the dam. When they undertook to demolish the dam, plaintiff’s employees, armed with shotguns, drove them away. Thereupon the board of commissioners met again and adopted a resolution authorizing the institution of an injunction suit to prevent plaintiff’s interference with the removal of the dam. The injunction suit was filed, and, immediately thereafter, plaintiff brought this counter injunction suit, preventing a removal of the dam.
*16The boards of commissioners of drainage districts are political corporations, and have all of the authority and prerogatives of other such corporations. Section 6 of Act 317 of 1910, as amended by Act 227 of 1914, p. 424. Among the powers granted to boards of commissioners of drainage districts, by section 8 of the statute as amended, is the authority to open such natural drains as the board may deem necessary, to do all such work in connection therewith as the board may deem necessary to make the opening of feuch natural drains-effective, and to.cut and open new drains or canals wherever deemed necessary. There was no abuse of the board’s authority in this case. The writ of injunction should not have been issued.
. The judgment is affirmed at appellant’s cost.